                                   1                                  UNITED STATES DISTRICT COURT

                                   2                             NORTHERN DISTRICT OF CALIFORNIA

                                   3                                        SAN JOSE DIVISION

                                   4

                                   5     MONTEREY BAY MILITARY                             Case No. 17-cv-04992-BLF
                                         HOUSING, LLC, et al.,
                                   6
                                                        Plaintiffs,                        ORDER DENYING DEFENDANTS’
                                   7                                                       MOTION FOR RELIEF FROM NON-
                                                 v.                                        DISPOSITIVE PRETRIAL ORDER OF
                                   8                                                       MAGISTRATE JUDGE
                                         AMBAC ASSURANCE CORPORATION,
                                   9     et al.,                                           [Re: ECF 164]
                                  10                    Defendants.

                                  11

                                  12          Defendants Jefferies Mortgage Finance, Inc., Jefferies & Company, Inc., Jefferies LLC,
Northern District of California
 United States District Court




                                  13   Jefferies Group LLC, Danny Ray, Annandale Plantation, LLC (Colorado) and Annandale

                                  14   Plantation, LLC (South Carolina) (collectively, “Defendants”) seek relief from a nondispositive

                                  15   pretrial order issued by Magistrate Judge Nathanael M. Cousins, which denied Defendants’

                                  16   motion for a protective order staying all discovery. The Court has considered Judge Cousins’

                                  17   order, which was made orally on the record (ECF 162) and memorialized in the Civil Minutes

                                  18   (ECF 158), Defendants’ motion for relief (ECF 164), Plaintiffs’ opposition (ECF 176), and

                                  19   Defendants’ reply (ECF 177). For the reasons discussed below, the motion is DENIED.

                                  20    I.    BACKGROUND

                                  21          Plaintiffs filed this action in August 2017, alleging wide-scale fraud in the financing of

                                  22   military housing projects. They assert claims against numerous entities and individuals for

                                  23   violations of the federal Racketeer Influenced and Corrupt Organizations Act and under state law.

                                  24   On July 17, 2017, the Court issued an order (“Dismissal Order”) addressing five separate motions

                                  25   to dismiss Plaintiffs’ first amended complaint (“FAC”) for lack of personal jurisdiction and failure

                                  26   to state a claim under Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6), respectively. See

                                  27   Dismissal Order, ECF 147. The Court dismissed all claims against all Defendants for lack of

                                  28   personal jurisdiction, except for claims asserted against Defendant Ambac Assurance Corporation
                                   1   by the Monterey Bay Plaintiffs, and it dismissed all claims against all Defendants for failure to

                                   2   state a claim upon which relief may be granted. See id.

                                   3             At the hearing on the motions to dismiss, Defendants asked the Court to stay discovery.

                                   4   Because Defendants had argued that the FAC should be dismissed without leave to amend, the

                                   5   Court agreed to stay discovery pending issuance of its order on the then-pending motions to

                                   6   dismiss. MTD Hrg. Tr. 88:15-24, ECF 143. The Court stated that it would be unfair to require

                                   7   Defendants to respond to discovery requests if the case might be terminated, but that discovery

                                   8   should be opened if the case were going forward. Id.

                                   9             After issuance of the Dismissal Order, Plaintiffs sought what they characterized as

                                  10   “jurisdictional discovery” from Defendants. Defendants objected and brought a motion before

                                  11   Judge Cousins for a protective order staying all discovery, which was opposed by Plaintiffs. See

                                  12   Joint Submission, ECF 148. Defendants argued to Judge Cousins that Plaintiffs are not entitled to
Northern District of California
 United States District Court




                                  13   any discovery, jurisdictional or otherwise, unless and until they state claims for relief which

                                  14   satisfy the plausibility standard articulated in Iqbal1 and Twombly.2 Alternatively, Defendants

                                  15   argued that even if Plaintiffs are entitled to jurisdictional discovery, the discovery at issue is merits

                                  16   discovery which clearly is precluded by Supreme Court and Ninth Circuit authority absent a viable

                                  17   pleading.

                                  18             After hearing approximately thirty minutes of argument, Judge Cousins denied

                                  19   Defendants’ motion in an oral ruling from the bench. See Discovery Hrg. Tr., ECF 162. Judge

                                  20   Cousins concluded that the undersigned had granted Plaintiffs leave to take jurisdictional

                                  21   discovery, and that “the heart of what’s being sought is jurisdictional discovery.” Discovery Hrg.

                                  22   Tr. 25:19-22, 26:3-4. Noting that he was ruling only on Defendants’ motion to stay all discovery,

                                  23   Judge Cousins observed that he had “not reviewed each of the individual requests to – and

                                  24   objections to see if there should be some further limiting or conferring.” Discovery Hrg. Tr.

                                  25   26:20-23. That ruling was memorialized in the Civil Minutes as follows: “Defendants’ motion

                                  26
                                  27   1
                                           Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
                                  28   2
                                           Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
                                                                                          2
                                   1   for a protective order staying all discovery denied for lack of good cause shown, as articulated on

                                   2   the record.” Civil Minutes, ECF 158. Judge Cousins ordered Defendants to produce responsive

                                   3   discovery by September 10, 2018, but the parties agreed that Defendants need not produce

                                   4   responsive documents pending this Court’s disposition of the motion for relief from Judge

                                   5   Cousins’ order. See Parties’ Joint Submission at 3 n.7, ECF 165.

                                   6    II.     LEGAL STANDARD

                                   7            A district court may refer nondispositive pretrial matters to a magistrate judge under 28

                                   8   U.S.C. § 636(b)(1)(A). The district court “may reconsider any pretrial matter under this

                                   9   subparagraph (A) where it has been shown that the magistrate judge’s order is clearly erroneous or

                                  10   contrary to law.” 28 U.S.C. § 636(b)(1)(A); see also Fed. R. Civ. P. 72(a). “The district court

                                  11   reviews the magistrate’s order for clear error,” and “may not simply substitute its judgment for

                                  12   that of the deciding court.” Grimes v. City & Cty. of San Francisco, 951 F.2d 236, 241 (9th Cir.
Northern District of California
 United States District Court




                                  13   1991).

                                  14    III.    DISCUSSION

                                  15            First, Defendants argue that Judge Cousins’ order is contrary to law, which in Defendants’

                                  16   view precludes Plaintiffs from taking any discovery unless and until they state viable claims for

                                  17   relief. Second, Defendants argue that even if jurisdictional discovery is available after a Rule

                                  18   12(b)(6) dismissal, Judge Cousins clearly erred in concluding that Plaintiffs are seeking

                                  19   jurisdictional discovery rather than merits discovery. Finally, Defendants argue that Judge

                                  20   Cousins misinterpreted the undersigned’s comments at the hearing on the motions to dismiss as

                                  21   granting Plaintiffs leave to take jurisdictional discovery.

                                  22            A.     Judge Cousins’ Order is not Contrary to Law

                                  23            Defendants’ first argument requires this Court to consider the interplay between two well-

                                  24   established lines of cases, one permitting jurisdictional discovery where the plaintiff has failed to

                                  25   demonstrate personal jurisdiction or subject matter jurisdiction, and the other precluding discovery

                                  26   where the plaintiff has failed to state a claim for relief. The Ninth Circuit has made clear that

                                  27   “[d]iscovery may be appropriately granted where pertinent facts bearing on the question of

                                  28   jurisdiction are controverted or where a more satisfactory showing of the facts is necessary.”
                                                                                          3
                                   1   Boschetto v. Hansing, 539 F.3d 1011, 1020 (9th Cir. 2008); see also Lang Van, Inc. v. VNG Corp.,

                                   2   669 Fed. App’x 479, 480 (9th Cir. 2016) (vacating dismissal for lack of personal jurisdiction and

                                   3   remanding with direction to district court to permit jurisdictional discovery); Intercontinental

                                   4   Indus. Corp. v. Wuhan State Owned Indus. Holdings Co., 619 F. App’x 592, 594 (9th Cir. 2015),

                                   5   as amended on clarification (Aug. 19, 2015) (vacating dismissal for lack of subject matter

                                   6   jurisdiction and remanding with direction to district court to consider a narrowly tailored request

                                   7   for jurisdictional discovery). However, the Supreme Court and the Ninth Circuit have made

                                   8   equally clear that where a plaintiff has failed to state a plausible claim for relief, the plaintiff may

                                   9   not be granted leave to take discovery in order to cure the pleading defect. See Ashcroft v. Iqbal,

                                  10   556 U.S. 662, 686 (2009) (“Because respondent’s complaint is deficient under Rule 8, he is not

                                  11   entitled to discovery, cabined or otherwise.”); Mujica v. AirScan Inc., 771 F.3d 580, 593 (9th Cir.

                                  12   2014) (dismissal without leave to amend was appropriate under Iqbal where plaintiffs could not
Northern District of California
 United States District Court




                                  13   add facts showing requisite conduct absent discovery).

                                  14           In Defendants’ view, the former line of cases applies only where lack of personal

                                  15   jurisdiction is the sole basis for dismissal. Where the complaint is dismissed not only for lack of

                                  16   personal jurisdiction, but also for failure to state a claim, Defendants contend that the Iqbal/Mujica

                                  17   line of cases bars all discovery, including jurisdictional discovery. This Court is unaware of any

                                  18   cases applying Iqbal and Mujica to bar jurisdictional discovery.3 At least one district court has

                                  19   drawn a distinction between the two lines of cases, characterizing Iqbal and Mujica as barring “pre

                                  20   amendment plausibility discovery” and noting that Intercontinental and similar cases “granted

                                  21   jurisdictional discovery, not plausibility discovery.” Persian Gulf Inc. v. BP W. Coast Prod. LLC,

                                  22   225 F. Supp. 3d 1178, 1180 (S.D. Cal. 2016). Absent authority which clearly bars jurisdictional

                                  23   discovery when dismissal is granted with leave to amend under both Rule 12(b)(2) and Rule

                                  24   12(b)(6), this Court concludes that Judge Cousins’ order denying a stay on all discovery is not

                                  25

                                  26
                                       3
                                         While the plaintiffs in Mujica expressed a desire to take “jurisdictional discovery,” their claims
                                       were dismissed under Rule 12(b)(6) and the Ninth Circuit’s discussion focused on the Rule
                                  27   12(b)(6) standard articulated in Iqbal. See Mujica, 771 F.3d at 593. Mujica did not address the
                                       availability of jurisdictional discovery under the circumstances presented here, in which the
                                  28   complaint was dismissed for both lack of personal jurisdiction under Rule 12(b)(2) and failure to
                                       state a claim under Rule 12(b)(6).
                                                                                          4
                                   1   contrary to law. Based on the hearing transcript, it appears that Judge Cousins’ intent is to permit

                                   2   discovery regarding jurisdictional issues but prohibit plausibility discovery which would be barred

                                   3   by Iqbal and Mujica.

                                   4          B.      Judge Cousins’ Order is not Clearly Erroneous

                                   5          Defendants argue that even if Plaintiffs may seek jurisdictional discovery, Judge Cousins

                                   6   erred in failing to recognize that Plaintiffs are seeking merits discovery in the guise of

                                   7   jurisdictional discovery. The Court finds that Judge Cousins properly concluded that Plaintiffs are

                                   8   seeking jurisdictional discovery. Judge Cousins acknowledged that “jurisdictional discovery may

                                   9   overlap with merits discovery,” and he stated that he was “not getting into the granularity of the

                                  10   some of the requests.” Discovery Hrg. Tr. 26:5-15. However, Defendants sought a protective

                                  11   order barring all discovery, and Judge Cousins ruled that “at the protective order level, I’m

                                  12   denying that request.” Discovery Hrg. Tr. 26:20-23. That ruling is not clearly erroneous, and it
Northern District of California
 United States District Court




                                  13   affords Defendants the opportunity to raise objections to specific discovery requests before Judge

                                  14   Cousins, if appropriate.

                                  15          C.      This Court did Grant Leave to Take Jurisdictional Discovery

                                  16          Finally, Defendants argue that Judge Cousins erred in concluding that this Court granted

                                  17   Plaintiffs leave to take jurisdictional discovery. While jurisdictional discovery was not the focus

                                  18   of the colloquy between the Court and counsel at the hearing on the motions to dismiss, the Court

                                  19   granted Defendants’ request to stay discovery only until issuance of an order on the then-pending

                                  20   motions. The Court stated on the record that once the order issued, Plaintiffs could pursue

                                  21   discovery. MTD Hrg. Tr. 88:15-24, ECF 143. Accordingly, once the Dismissal Order was filed,

                                  22   Plaintiffs had this Court’s leave to seek jurisdictional discovery.

                                  23    IV.   ORDER

                                  24          Defendants’ motion for relief from Judge Cousins’ nondispositive pretrial order is

                                  25   DENIED.

                                  26
                                  27   Dated: October 9, 2018                           ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
                                                                                          5
